Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
				Priority and Status of the Claims
1.	This application is a CON of 16/331,489  03/07/2019  PAT 10729670, which is a 371 of PCT/US2017/050462 with a filing date 09/07/2017, which claims benefit of 62/384,390 with a filing date 09/07/2016. 
2.  	Claims 29-53 are pending in the application.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a 

3.1      Claims 29-53 are rejected under the judicially created doctrine of the  obviousness-type double patenting as being unpatentable over claims 1-9 of Merali et al. US 10,729,670.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.	
Applicants claim a method of reducing impaired glucose tolerance in a subject in need thereof, comprising administering to the subject an effective amount of a compound according to Formula (I), i.e., 

    PNG
    media_image1.png
    124
    660
    media_image1.png
    Greyscale
, wherein R1-R14 are hydrogen, alkyl, m-r is from 0 to 4, see claim 29.   Dependent claims 30-38 further limit the scope of methods, i.e., R3-R14 are hydrogen, r is 0, a number of specific compounds in claims 30-36, and the subject is diabetic or obese in claims 37-38.
Applicants claim a method of treating or preventing diabetes in need thereof,  comprising administering to the subject an effective amount of a compound according to Formula (I), i.e., 

    PNG
    media_image1.png
    124
    660
    media_image1.png
    Greyscale
, wherein R1-R14 are hydrogen, alkyl, m-r is from 0 to 4, see claim 39.   
	Merali et al. ‘670 claims a method for increasing insulin sensitivity, reducing insulin resistance and/or preventing insulin resistance (i.e., for reducing impaired glucose tolerance or treating diabetes)  in a subject in need thereof 
comprising administering to the subject an effective amount of a compound 
according to Formula I, or pharmaceutically acceptable salt thereof:

    PNG
    media_image2.png
    111
    451
    media_image2.png
    Greyscale
, wherein R1-R14 are hydrogen, or alkyl, m-r is from 0 to 4, see claim 1 in columns 61-62.   Variables R1-R14 are hydrogen  and variable r is 0 in claims 2-6 and 8 in columns 62-63.  Specific compounds are claimed in claims 7 and 9.
The difference between instant claims and Merali et al. ‘670 is that the specific compounds of Merali et al. ‘670 are embraced within the scope of the instant claims.
One having ordinary skill in the art would find the claims 29-53 prima facie obvious because one would be motivated to employ the compounds/compositions of Merali et al. ‘670 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Merali et al. ‘670 would possess similar activity to that which is claimed in the reference.  
3.2      Claims 29 and 39 are rejected under the judicially created doctrine of the  obviousness-type double patenting as being unpatentable over claim 1 of Merali et al. co-pending application No. 16/977,676, Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.	
 Applicants claim a method of reducing impaired glucose tolerance in a subject in need thereof, comprising administering to the subject an effective amount of a compound according to Formula (I), i.e., 

    PNG
    media_image1.png
    124
    660
    media_image1.png
    Greyscale
, wherein R1-R14 are hydrogen, alkyl, m-r is from 0 to 4, see claim 29.   
Applicants claim a method of treating or preventing diabetes in need thereof,  comprising administering to the subject an effective amount of a compound according to Formula (I), i.e., 

    PNG
    media_image1.png
    124
    660
    media_image1.png
    Greyscale
, wherein R1-R14 are hydrogen, alkyl, m-r is from 0 to 4, see claim 39.   
             Merali et al. ‘676 claims method for increasing insulin sensitivity, reducing insulin resistance and/or preventing insulin resistance in a subject in need thereof comprising administering to 5 the subject an effective amount of a compound according to Formula I, or pharmaceutically acceptable salt thereof:

    PNG
    media_image3.png
    178
    728
    media_image3.png
    Greyscale
, wherein X is –O-, -S- or 
–NR14 and R14 is hydrogen, see claim 1. 
The difference between instant claims and Merali et al. ‘676 is that the variable X of Merali et al. ‘676 represents –O-, -S- or –NR14, while  the instant claims represent 
–NR14 at the same position.
One having ordinary skill in the art would find the claims 29 and 39 prima facie obvious because one would be motivated to employ the methods of use of Merali et al. ‘676  to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Merali et al. ‘676 would possess similar activity to that which is claimed in the reference.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

March 14, 2022